Citation Nr: 1108105	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-28 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for cerebral vascular accidents, as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for basal cell carcinoma of the right upper eyelid, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran has not been notified of the evidence necessary to substantiate a claim for service connection on a secondary basis, as well as service connection due to exposure to herbicides.  Thus, upon remand, the Veteran should be provided with the appropriate VCAA notice.

The Board notes that VA also has a duty to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim."  38 U.S.C.A. § 5103A(a)(1).

The Veteran has been afforded fee-based examinations in August 2005 and VA examinations in March 2009 for his hypertension, cerebral vascular accidents, and basal cell carcinoma of the right upper eyelid.  

In August 2005, the Veteran underwent a fee-based examination of his hypertension.  At that time, the examiner indicated a history of hypertension for 29 years.  Also, during the March 2009 VA examination of the Veteran's hypertension, the examiner noted that the Veteran's hypertension had been ongoing since the 1970s.  However, there are no medical reports of record that indicate the Veteran's treatment for hypertension over the past three decades besides the August 2005 and March 2009 examination reports.  

Indeed, the oldest VA treatment reports of record are from August 2004.  

In light of the statements made by the August 2005 and March 2009 examiners, the RO should obtain medical treatment records pertaining to the Veteran's hypertension, if any, and associate them with the claims file.  The Board is particularly looking for records regarding treatment for this problem in the 1970's and 1980's.

In this regard, the appellant is reminded that, although the VA has a duty to assist in developing the claim at issue, this is not a one way street and that he cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

Simply stated, the Veteran needs to make an effort to obtain these records cited in his appeal to the Board dated July 2009.

In August 2005, the Veteran was afforded a fee-based examination for basal cell carcinoma.  At that time, the Veteran reported the removal of three cysts from his right eyelid, in 1999, 2002, and 2004.  These treatment reports are also not of record and should be obtained upon remand.

The Board finds that these examinations are also inadequate for rating purposes.  Both the August 2005 and March 2009 examinations diagnose hypertension.  However, while the August 2005 examiner opined that the Veteran's hypertension "is at least as likely as not a complication of diabetes because the hypertension manifested before the diabetes mellitus was diagnosed," the March 2009 examiner opined that "the hypertension in this case is not caused by or related to the diabetes," explaining that because the hypertension preceded the diabetes by several years, it was not related to the diabetes.

Here, it appears as though the August 2005 and March 2009 examiners use the same rationale (that the Veteran's hypertension manifested long before he was diagnosed with diabetes mellitus) to reach opposite conclusions.  While the Board is unclear as to whether this is a result of a typographical or transcription error by either examiner, upon remand, this discrepancy must be resolved.

With respect to the Veteran's claim for service connection for cerebral vascular accidents, as secondary to service-connected diabetes mellitus, the Veteran was afforded a VA examination in March 2009.  Upon review of the examination report, the Board finds that the examiner did not adequately address the issue of aggravation.  He simply concluded that he was "unable to find a nexus to military service for [the Veteran's] cerebrovascular accident."  Indeed, the examiner did not opine as to whether the Veteran's cerebral vascular accident is related to or is aggravated by his service-connected diabetes mellitus.

In August 2005, the Veteran underwent a fee-based examination of his basal cell carcinoma of the right upper eyelid.  At that time, he was diagnosed with basal cell carcinoma on the right upper lid, proven by biopsy.  However, no opinion was provided regarding the etiology of the basal cell carcinoma.  

The Veteran was afforded another VA examination of his eyes in March 2009.  The examiner noted the Veteran's history of surgery of his basal cell carcinoma and also indicated "negative for tumor/basal cell carcinoma."  While the examiner ultimately diagnosed the Veteran with diabetic retinopathy, it is unclear whether she performed the requisite testing, e.g., a biopsy, to determine whether the Veteran currently has basal cell carcinoma of the upper right eyelid.  Indeed, the examination report indicated that the only clinical testing ordered were for the Veteran's pupils.  

As such, it is at least unclear from the August 2005 and March 2009 examinations as to whether the Veteran currently has basal cell carcinoma of the right upper eyelid, and if so, whether that condition is related to service.

The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A.§ 5103A(d) (West 2002); 38 C.F.R  § 3.159 (2010).  VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Based on the above, the Veteran should be afforded a VA examination of his hypertension, cerebral vascular accident, and basal cell carcinoma of the right upper eyelid, if any, to determine their respective etiologies.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The Veteran should be afforded appropriate VCAA notice that informs him of the evidence necessary to substantiate a claim for service connection on a secondary basis and for service connection as due to herbicide exposure.

2. The RO should ensure that the record is complete with respect to the Veteran's medical treatment records pertaining to his hypertension.  Ask the Veteran the dates and location of his treatment for hypertension, specifically since the 1970s.  Associate all medical records relevant to the Veteran's hypertension with the claims file.  If no records are available, a negative response should be associated with the claims file.  The Veteran himself should attempt to help the RO to obtain these records.

3. Obtain treatment records pertaining to the Veteran's basal cell carcinoma of the right upper eyelid, specifically the removal of cysts in 1999, 2002, and 2004.  Associate all medical records relevant to the Veteran's basal cell carcinoma of the right upper lid with the claims file.  If no records are available, a negative response should be associated with the claims file.

4. Schedule the Veteran for another VA examination.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  The examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.  Conduct all testing and evaluation needed to make the determinations below.

The nature and extent of the Veteran's hypertension, cerebral vascular accident, and basal cell carcinoma of the right upper eyelid, if any, should be evaluated.

The examiner is asked to render medical opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension and cerebral vascular accidents, if any, are caused or aggravated by his service-connected Type II diabetes mellitus or are otherwise related to his military service.

The examiner is also asked to render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's basal cell carcinoma of the right upper eyelid, if any, is related to his military service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. Then, readjudicate the Veteran's claims for entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, service connection for cerebral vascular accident, as secondary to service-connected diabetes mellitus, and service connection for basal cell carcinoma of the right upper eyelid as due to exposure to herbicides, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



